Curia, per O’Neall, C. J.
In this case, unquestionably, the testimony was' slight. Yet the facts that a trespass was committed on the land of the plaintiff by the slaves in cutting wood for rails and boards, that they ran as soon as observed, some going towards the defendant’s place, that cart tracks were also in the same direction, when connected with the defendant’s admission,- that she was willing to pay for trees cut immediately after Mr. Milne’s death, for rails, puncheons and clap-boards, might authorize a conclusion, that the trees were cut by the slaves of the defendant, and by her authority.
This would preclude the granting the motion for nonsuit, *477and especially after the jury have found on those facts for the plaintiff.
It might have been, that the Court would have granted a new trial ;• but as the defendant did not seek it, the Court will not interefere.
The motion is dismissed
Johnston and Waedlaw, JJ., concurred.

Motion dismissed